Decree affirmed with costs of the appeal. On November 1, 1948, a “separation” agreement was entered into by the defendant, the plaintiff Frances T. Bartlett (then his wife), and the plaintiffs Sears and Ford, who were trustees thereunder. By the agreement the defendant was to pay Frances $6,500 and, until the $6,500 was paid in full, $18 weekly. The defendant made weekly payments until January 26, 1956, when they reached a total of $6,500. A dispute having arisen as to whether the $6,500 is exclusive of the weekly payments, this bill in equity for a declaratory decree was filed. The defendant appealed from a final decree declaring that he is indebted to Frances for the $6,500 and for accrued weekly payments of $18 from the date of the last such payment; and that he is obligated to pay $18 weekly until the $6,500 is paid. There was no error. It would serve no useful purpose to prolong discussion by analyzing this particular contract.